Case: 12-3217    Document: 15     Page: 1   Filed: 12/13/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  HENRY E. GOSSAGE,
                      Petitioner,

                             v.
                DEPARTMENT OF LABOR,
                      Respondent.
                __________________________

                        2012-3217
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. SF3330110227-I-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     The Department of Labor moves to recaption to name
 the Merit Systems Protection Board as respondent.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
 reaches the merits of the underlying case. Here, the Board
 dismissed Henry Gossage’s appeal for lack of jurisdiction.
Case: 12-3217         Document: 15   Page: 2   Filed: 12/13/2012




 HENRY GOSSAGE V. MSPB                                       2


 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:

     The motion to reform the caption is granted. The re-
 vised official caption is reflected above. The Board’s
 responsive brief is due within 21 days of the date of filing
 of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21